             Case 5:20-cv-05799-LHK Document 422 Filed 01/03/21 Page 1 of 3




     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2    JOHN V. COGHLAN
     Deputy Assistant Attorney General
3    AUGUST E. FLENTJE
     Special Counsel to the Assistant Attorney General
4
     ALEXANDER K. HAAS
5    Branch Director
     DIANE KELLEHER
6    BRAD P. ROSENBERG
7
     Assistant Branch Directors
     ELLIOTT M. DAVIS
8    STEPHEN EHRLICH
     JOHN J. ROBINSON
9    ALEXANDER V. SVERDLOV
10   M. ANDREW ZEE
     Trial Attorneys
11   U.S. Department of Justice
     Civil Division, Federal Programs Branch
12   1100 L Street, NW
13   Washington, D.C. 20005
     Telephone: (202) 305-0550
14
     Attorneys for Defendants
15

16

17                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
                                   SAN JOSE DIVISION
19

20    NATIONAL URBAN LEAGUE, et al.,                     Case No. 5:20-cv-05799-LHK
21
                     Plaintiff,                          DEFENDANTS’ NOTICE OF ONGOING
22                                                       EFFORTS RELATED TO ECF No. 421
              v.
23
      WILBUR L. ROSS, JR., et al.,
24

25                   Defendants.
26

27

28


     DEFENDANTS’ NOTICE OF ONGOING
     EFFORTS RELATED TO ECF No. 421
     Case No. 5:20-cv-05799-LHK
              Case 5:20-cv-05799-LHK Document 422 Filed 01/03/21 Page 2 of 3




1           Defendants hereby inform the Court that they are still undertaking efforts to provide
2    answers to questions Plaintiffs have asked about a set of documents from Defendants’ production
3    involving the “eop.gov” search term (ECF 408). Defendants provided partial information in
4    response to those questions during a meet and confer on January 3, 2021, and they will continue
5    their efforts to provide additional information. That process is ongoing but Defendants’ efforts
6    to do so have been impeded as a result of the holiday weekend and limited staffing at the
7    contractor charged with managing Defendants’ document productions. Defendants understand
8    that the lack of complete answers to Plaintiffs’ questions on these items makes it difficult if not
9    impossible for Plaintiffs to file a motion seeking additional relief from the Magistrate Judge
10   Panel; the Court has set the deadline for such a motion as January 4, 2021. ECF No. 421.
11   Defendants are amenable to an extension of this deadline so that they have additional time to
12   provide further information responsive to Plaintiffs’ questions and to clarify any imprecision
13   associated with Defendants’ document productions. Defendants therefore suggest that Plaintiffs
14   be permitted to file a motion after the current deadline of January 4, 2021, to give the parties
15   time to discuss the updated information after Defendants are able to share it with Plaintiffs. The
16   parties may include further information on this issue in their joint status report due January 4,
17   2021 at 9:00 a.m.
18
     DATED: January 3, 2021                                Respectfully submitted,
19

20                                                         JEFFREY BOSSERT CLARK
                                                           Acting Assistant Attorney General
21
                                                           JOHN V. COGHLAN
22                                                         Deputy Assistant Attorney General
23
                                                           AUGUST E. FLENTJE
24                                                         Special Counsel to the Assistant Attorney
                                                           General
25

26                                                         ALEXANDER K. HAAS
                                                           Branch Director
27
                                                           DIANE KELLEHER
28
     DEFENDANTS’ NOTICE OF ONGOING
     EFFORTS RELATED TO ECF No. 421
     Case No. 5:20-cv-05799-LHK


                                                       1
             Case 5:20-cv-05799-LHK Document 422 Filed 01/03/21 Page 3 of 3




                                               BRAD P. ROSENBERG
1
                                               Assistant Branch Directors
2
                                               /s/ M. Andrew Zee
3                                              ELLIOTT M. DAVIS
                                               STEPHEN EHRLICH
4
                                               JOHN J. ROBINSON
5                                              ALEXANDER V. SVERDLOV
                                               M. ANDREW ZEE (CA Bar No. 272510)
6                                              Trial Attorneys
7
                                               U.S. Department of Justice
                                               Civil Division, Federal Programs Branch
8                                              1100 L Street, NW
                                               Washington, D.C. 20005
9                                              Telephone: (202) 305-0550
10
                                               Attorneys for Defendants
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DEFENDANTS’ NOTICE OF ONGOING
     EFFORTS RELATED TO ECF No. 421
     Case No. 5:20-cv-05799-LHK


                                           2
